NOTE: This disposition is nonprecedential


  United States Court of Appeals
      for the Federal Circuit
               __________________________

                  DENNIS SATEREN,
                  Claimant-Appellant,
                              v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
               __________________________

                       2011-7067
               __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-3858, Judge Lawrence B.
Hagel.
              __________________________

                  Decided: May 5, 2011
               __________________________

   DENNIS SATEREN, of Portsmouth, Virginia, pro se.

    ELLEN M. LYNCH, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With her on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and TODD M.
HUGHES, Deputy Director. Of counsel on the brief was
2                                          SATEREN v. DVA

DAVID J. BARRANS, Deputy Assistant General Counsel,
United States Department of Veterans Affairs, of Wash-
ington, DC.
              __________________________

    Before NEWMAN, GAJARSA, and LINN, Circuit Judges.

PER CURIAM.

    Dennis Sateren (“Sateren”) appeals from a final deci-
sion of the United States Court of Appeals for Veterans
Claims (“Veterans Court”), affirming the decision of the
Board of Veterans’ Appeals (“Board”), which denied his
claim to service-connected benefits for rheumatoid arthri-
tis and inflammatory synovitis. Sateren v. Shinseki, No.
08-3858 (Vet. App. Jul. 26, 2010). For the reasons dis-
cussed below, this court dismisses Sateren’s appeal.
                      BACKGROUND
    Sateren served in the military from April 1965 to
April 1967. During that time, he alleges he was exposed
to Agent Orange in Vietnam. Many years after his mili-
tary discharge, Sateren sought compensation for rheuma-
toid arthritis and inflammatory synovitis. In April 2000,
a Veterans Affairs regional office denied his claim and
Sateren appealed.
    In the course of pursuing his claim for benefits,
Sateren underwent several medical examinations. None
of the examiners concluded that his rheumatoid arthritis
or inflammatory synovitis was conclusively related to
Agent Orange exposure. In fact, none of these examiners
was able to determine the cause of Sateren’s condition.
    One examiner, in April 2008, reported that she had
made a review of medical literature that uncovered only a
single article suggesting a possible relationship of rheu-
matoid arthritis to Agent Orange exposure. This exam-
iner noted weaknesses in that article and concluded that
SATEREN v. DVA                                             3
the evidence was insufficient to establish a correlation
between Sateren’s condition and Agent Orange exposure.
    In July 2008, the Board denied Sateren’s claim. The
Board found the April 2008 opinion among the most
probative items of medical evidence because it contained a
review of the medical literature and the examiner’s medi-
cal opinion that the medical evidence was insufficient to
link Sateren’s condition to Agent Orange exposure. After
reviewing Sateren’s file, the Board concluded that a
preponderance of evidence was against his claim.
    Sateren appealed to the Veterans Court, arguing that
the Board inadequately explained its basis for relying on
certain medical opinions while affording less weight to
others. Sateren further argued that the evidence in his
case was at least in equipoise, entitling him to the benefit-
of-the-doubt. The Veterans Court affirmed. It concluded
that the Board properly explained its decision, committed
no legal error in weighing the evidence, and that Sateren
was not entitled to the benefit-of-the-doubt because the
evidence was not in equipoise. Sateren timely appealed to
this court.
                        DISCUSSION
    This court’s authority to review decisions of the Vet-
erans Court is extremely limited. Under 38 U.S.C.
§ 7292(a), this court has jurisdiction over rules of law or
the validity of any statute or regulation, or an interpreta-
tion thereof relied on by the Veterans Court in its deci-
sion. In appeals from the Veterans Court not presenting
a constitutional question, this court “may not review (A) a
challenge to a factual determination, or (B) a challenge to
a law or regulation as applied to the facts of a particular
case.” Id. § 7292(d)(2). In other words, this court lacks
authority to review challenges to the Board’s factual
determinations. See, e.g., Johnson v. Derwinski, 949 F.2d
394, 395 (Fed. Cir. 1991).
4                                             SATEREN v. DVA

    Sateren’s appeal challenges the Board’s findings that
there was insufficient evidence to establish service con-
nection and that Sateren was not entitled to the benefit of
the doubt. Both are factual determinations or, at best,
involve the application of the law to the particular facts of
the case. Waltzer v. Nicholson, 447 F.3d 1378, 1380 (Fed.
Cir. 2006) (challenges to the sufficiency of the evidence
are beyond the authority of this court to review); Ferguson
v. Principi, 273 F.3d 1072, 1076 (Fed. Cir. 2001) (a finding
that the evidence is not in equipoise for the benefit-of-the-
doubt provision, 38 U.S.C. § 5107(b), “involves no inter-
pretation of the statute,” and is beyond the authority of
this court to review). Nothing in the record reflects an
interpretation of a statute or regulation reviewable by
this court. 38 U.S.C. § 7292(a). This case presents, at
best, a challenge relating to the application of law to the
particular facts of the case, an activity we are foreclosed
from reviewing in appeals from the Veterans Court. Id.
§ 7292(d)(2).    Accordingly, this court must dismiss
Sateren’s appeal.
                       DISMISSED

                           COSTS
    Each party shall bear its own costs.